Citation Nr: 1131510	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's character of discharge is a bar to eligibility for Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The appellant had service from June 1988 to May 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Philadelphia, Pennsylvania, VA Regional Office (RO).



In November 2008, the appellant requested a hearing before the Board via videoconference.  While he was scheduled for this hearing in May 2011, he failed to appear, did not cancel the hearing beforehand, and did not ask for the hearing to be rescheduled.  A hearing will not be rescheduled without good cause shown for his failure to appear.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under governing law, a discharge or release is considered to have been issued under dishonorable conditions in certain circumstances, specified in 38 C.F.R. § 3.12(b).  Acceptance of an undesirable discharge to escape trial by general court-martial is considered to be a discharge issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(1).

The Board notes that the RO based the determination that the service had been under dishonorable conditions for VA purposes on the request for an undesirable discharge in lieu of a trial by court-martial and the provisions of 38 C.F.R. § 3.12(d)(1).  The Board has carefully reviewed the evidence of record and finds no evidence to support a finding that the appellant was facing a general court-martial (versus a summary court-martial or a special court-martial)
 at the time of his request.  The Board has reviewed all of the personnel records in the file including the requests for separation in lieu of trial by court-martial from the appellant and from the Judge Advocate, the administrative discharge authorization, and the separation document.  All of the documentation of record refers to a request for an undesirable discharge in lieu of a trial by court-martial, without specifying the type of court-martial.



Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file the evidence which supports its determination that the appellant was facing a general court-martial at the time of his request for a separation in lieu of a trial by court-martial.

2.  If upon completion of the above action, the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures to include a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


